       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 1 of 28




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  ERIKA DREYER, as parent and natural
  guardian of B.B., et al.,                    Case No. 1:19-cv-00211-DCN

        Plaintiffs,

         v.                                    MEMORANDUM DECISION AND
                                               ORDER
  IDAHO DEPARTMENT OF HEALTH
  AND WELFARE, an agency of the State
  of Idaho, et al.,

        Defendants.



                                 I. INTRODUCTION

      Pending before the Court is Defendants State of Idaho, Idaho Department of Health

and Welfare, Southwest Idaho Treatment Center, Jamie Newton, Billy King, Debra Luper,

and Debra Combs’ (collectively “Defendants”) Motion to Dismiss (Dkt. 37), as well as

Jason Miller and Leondre Edwards (collectively “Joining Defendants”) Motion to Dismiss

(Dkt. 38). The Court held oral argument on February 20, 2020, and took the matters under

advisement.

      Upon review, and for the reasons set forth below, the Court GRANTS in PART and

DENIES in PART both Motions.

                                 II. BACKGROUND

      On June 12, 2019, Plaintiffs filed a Class Action Complaint and Request for

Injunctive Relief. Dkt. 1. On July 8, 2019, Plaintiffs filed an Amended Class Action



MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 2 of 28




Complaint and Request for Injunctive Relief. Dkt. 7. In their Amended Complaint, seven

named Plaintiffs assert twenty cause of action against eleven named Defendants and 100

“John and Jane Does.” Dkt. 7, at 1-2.

        Plaintiffs explain that the purpose of this case is to address “widespread abuse,

neglect and mistreatment inflicted on current and former residents, including Plaintiffs and

others similarly situated, of the Southwest Idaho Treatment Center (“SWITC”), a program

operated by the Idaho Department of Health and Welfare (“DHW”), by known and

unknown SWITC staff and condoned by SWITC administrators and DHW.” Dkt. 7, at 3.

        SWITC is a state-run institution that offers short-term crisis care for individuals with

intellectual and developmental disabilities (“I/DD”) who also have some combination of

medical, behavioral, and mental health needs. It is not a hospital, it is not a penal institution,

it is not a psychiatric care center. It is its own unique program.

        SWITC has been in existence since the early 1900s. SWITC’s campus was

originally a 600-acre long-term placement facility that could house 1,000 residents. In

2009, however, Idaho developed and implemented an Olmstead plan1 aimed at

transitioning SWITC’s residents, some of whom had lived at SWITC for years, into the

community.

        All of the individuals at SWITC have an I/DD, which is a cognitive impairment.

Some residents have been committed to the care of DHW due to criminal activity or




1
  An Olmstead plan is a state’s plan to deinstitutionalize individuals with I/DD and increase the number of
those individuals utilizing community-based support. It derives from the U.S. Supreme Court’s landmark
decision in Olmstead v. L.C. ex rel Zimring, 527 U.S. 581 (1999).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 3 of 28




because they have been found to be a threat to themselves or others. Other individuals are

at SWITC because there is no other available community-based support that can

successfully provide them care. Some residents have unusually high medical needs, and/or

significant mental health diagnoses.

       In 2017, SWITC resident Drew Rinehart committed suicide. That same year,

SWITC failed two surveys performed by DHW, and six staff members left or were fired

following substantiated abuse allegations by SWITC residents.

       When SWITC became aware of the abuse allegations in 2017, it alerted DisAbility

Rights Idaho (“DRI”), an advocacy and protection group with federal authority to monitor

and investigate conditions in facilities that serve individuals with I/DD. SWITC shared

thousands of pages of documents with DRI in an effort to be transparent. DRI reviewed

those documents and drafted a report on its “findings.” The Idaho Office of Performance

Evaluations (“OPE”) also completed a report on SWITC’s operations, which was

conducted in response to a legislative inquiry in March of 2018.

       Relying on these reports, Plaintiffs’ family members and guardians filed this

lawsuit, asserting federal law claims and a number of individual state law claims against

Defendants. Defendants and Joining Defendants assert Plaintiffs’ Amended Complaint

lacks factual and legal plausibility.

                                 III. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a claim if the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” “A Rule 12(b)(6)

dismissal may be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of


MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 4 of 28




sufficient facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation omitted). Federal Rule of Civil

Procedure 8(a)(2) requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” in order to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 554 (2007). “This is not an onerous burden.” Johnson, 534 F.3d

at 1121.

       A complaint “does not need detailed factual allegations,” but it must set forth “more

than labels and conclusions, and a formulaic recitation of the elements.” Twombly, 550

U.S. at 555. If the facts pleaded are “merely consistent with a defendant’s liability,” or if

there is an “obvious alternative explanation” that would not result in liability, the complaint

has not stated a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662

678, 682 (2009).

       In deciding whether to grant a motion to dismiss, the court must accept as true all

well-pleaded factual allegations made in the pleading under attack. Id., at 663. A court is

not, however, “required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

       In cases decided after Iqbal and Twombly, the Ninth Circuit has continued to adhere

to the rule that a dismissal of a complaint without leave to amend is inappropriate unless it

is beyond doubt that the complaint could not be saved by an amendment. See Harris v.

Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 5 of 28




                                      IV. ANALYSIS

       Defendants asserts that Counts II through IX, Counts XII, XIII, and Counts XVI

through XVIII should be dismissed in their entirety, with prejudice, because they are not

legally plausible. Defendants assert that other counts, including the claims alleged by

Plaintiff B.B., Counts III and IV (against the State of Idaho, DHW, and Jamie Newton),

and Counts X, XI, and XV, should be dismissed because they suffer from factual

deficiencies which fail to put Defendants on notice of such claims. Finally, Defendants

assert Count XIX should be dismissed for a lack of standing, and that all claims against

Luke Brisbane should be dismissed because no such person has been served. Joining

Defendants agree in all respects with Defendants and move for dismissal on like grounds.

       Neither Defendants nor Joining Defendants move for dismissal of Count I

(violations of 1983), Count XIV (Negligence), or Count XX (Injunctive relief).

       For organizational purposes the Court will group the claims in the manner the parties

have. Additionally, unless otherwise noted, “Defendants” includes the individual

Defendants outlined in docket 37 and Joining Defendants identified in docket 38. The

Court will specify particular Defendants where appropriate.

       A. Count II – Violation of the Constitution of the State of Idaho

       In Count II of the Complaint, Plaintiffs allege Defendants deprived them of “rights,

privileges, or immunities secured or protected by [] Article I, Section [1] of the Constitution

of the State of Idaho[.]” Dkt. 1, at ¶ 195.

       Defendants collectively argue that the Idaho Constitution does not provide a private

right of action under which a Plaintiff could allege violations of the Constitution of the


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 6 of 28




State of Idaho. Defendants are correct.

       Plaintiffs claim there is a lack of statutory authority to support a conclusion one way

or the other and cite limited Idaho Supreme Court cases and Federal District Cases for the

proposition that Idaho state constitutional claims are in fact legitimate in Federal Court.

       The cases cited by Plaintiffs do not clearly establish Plaintiffs’ point, are limited in

application, and do not change the fact that this Court has consistently held that no cause

of action for monetary damages exists under the Idaho Constitution based on an alleged

violation of a person’s civil liberties.

       As Judge Edward J. Lodge recently held: “this question has been clearly decided in

this District. There is no ‘direct cause of action for violations of the Idaho Constitution.’”

Hamell v. Idaho Cty., No. 3:16-CV-00469-EJL, 2017 WL 2870080, at *5 (D. Idaho July

5, 2017) (citing Kangas v. Wright, 2016 WL 6573943, at *6 (D. Idaho Nov. 4, 2016). See

also Thomas v. Cassia Cty., Idaho, No. 4:17-CV-00256-DCN, 2019 WL 5270200, at *10

(D. Idaho Oct. 17, 2019) (“No Idaho authority suggests the existence of statutory or direct

causes of action for violations of the Idaho Constitution.”) (citing Campbell v. City of

Boise, 345 Fed. Appx. 299, 300 (9th Cir. 2009); McCabe v. Gonzales, No. 1:13-CV-00435-

CWD, 2015 WL 5679735, at *9 (D. Idaho Sept. 25, 2015) (“No direct cause of action exists

for violations of the Idaho Constitution.”); Johnson v. City of Caldwell, 2015 WL 5319012,

at *17 (D. Idaho Sept. 11, 2015) (citing cases).

       As Chief Magistrate Judge Ronald E. Bush explained in Sommer v. Elmore Cty.:

       Other courts in this District have ruled that the ‘Idaho Constitution does not
       provide for a private cause of action for monetary damages based on an
       alleged violation of person’s civil liberties.’ Boren v. City of Nampa, No.


MEMORANDUM DECISION AND ORDER - 6
          Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 7 of 28




        CIV 04–084–S–MHW, 2006 WL 2413840, *10–11 (D. Idaho Aug. 18, 2006)
        (citing Katzberg v. Regents of the Univ. of California, 29 Cal.4th 300, 127
        Cal.Rptr.2d 482, 58 P.3d 339 (2002); Spurrell v. Bloch, 40 Wash. App. 854,
        701 P.2d 529, 535 (1985)). While acknowledging that the Supreme Court of
        Idaho ‘has never specifically addressed this issue,’ the federal district court
        in Boren was ‘confident that [the Idaho Supreme Court] would not find a
        private cause of action.’ Id. Accord, Mott v. City of McCall, CV–06–063–S–
        MHW, 2007 WL 1430764, *6 (D. Idaho May 14, 2007) (“there is no private
        cause of action for an Idaho constitutional law violation”)

903 F. Supp. 2d 1067, 1074 (D. Idaho 2012).

        Plaintiffs cite to Bear Crest Ltd. LLC v. Idaho, and Magistrate Judge Candy W.

Dale’s recent finding that because “Plaintiffs have asserted a viable federal claim . . . the

Court has no basis to dismiss the state law breach of contract claim . . . or the claims against

the County arising under the Idaho Constitution . . . .” No. 4:18-CV-00469-CWD, 2019

WL 3220575, at *5 (D. Idaho July 17, 2019). The Court’s finding today is not inconsistent.

Each of the State Constitutional claims asserted in Bear Crest had a federal equivalent and

the question there was concerning supplemental jurisdiction. That is simply not the case

here as Plaintiffs have only alleged a general violation of Article 1, Section 1 of the Idaho

Constitution. No Idaho Court (State of Federal) has ever recognized such a generalized

1983-esque claim. Plaintiffs’ reference to authority in Minnesota2 is likewise insufficient

to call this Court’s prior holdings into question.

        Because Plaintiffs are legally foreclosed from bringing Count II, Defendants’

Motions are GRANTED in respect to Count II.



2
 Plaintiff’s cite to Am. Civil Liberties Union of Minnesota v. Tarek ibn Ziyad Acad., 788 F. Supp. 2d 950,
957 (D. Minn. 2011) and Cruz-Guzman v. State, 916 N.W.2d 1, 9-10 (Minn. 2018) to show that at least one
other district has recognized a right of action under a state constitution despite the lack of a statutory scheme
akin to Section 1983.


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 8 of 28




       B. Counts III (ADA) and IV (Rehabilitation Act)

       Count III of Plaintiffs’ Amended Complaint alleges a violation of Title II of the

Americans with Disabilities Act (“ADA”) and Count IV alleges a violation of Section 504

of the Rehabilitation Act. Both are asserted against all Defendants.

       Title II of the ADA and Section 504 of the Rehabilitation Act (“RA”) both prohibit

discrimination on the basis of disability. Title II of the ADA applies only to public entities,

whereas the RA proscribes discrimination in all federally funded programs. Title II of the

ADA provides:

       Subject to the provisions of this subchapter, no qualified individual with a
       disability shall, by reason of such disability, be excluded from participation
       in or be denied the benefits of the services, programs, or activities of a public
       entity, or be subjected to discrimination by any such entity.

42 U.S.C. § 12132 (emphasis added). Similarly, the RA provides:

       No otherwise qualified individual with a disability in the United States . . .
       shall, solely by reason of her or his disability, be excluded from the
       participation in, be denied the benefits of, or be subjected to discrimination
       under any program or activity receiving Federal financial assistance . . . .

29 U.S.C. § 794(a).

       For purposes of the RA, a “program or activity” means all of the operations of “a

department, agency . . . or other instrumentality of a State.” 29 U.S.C. § 794(b)(1)(A). And,

for purposes of the ADA, “public entity” means any State or local government, any

department, agency or other instrumentality of a State. 42 U.S.C. § 12131(1)(A), (B).

       Here, the individual Defendants—i.e. the Defendants named in their individual




MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 9 of 28




capacities—are not a “public entity” or a “department” or “agency” of the State.3 See 42

U.S.C. § 12131(1)(A), (B); 29 U.S.C. § 794(b)(1)(A). As a result, neither Title II of the

ADA nor Section 504 of the RA provide for individual capacity suits against state officials.

See Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (“We find the reasoning of our

sister circuits persuasive. We therefore join the Fifth, Eighth, and Eleventh Circuits and

hold that a plaintiff cannot bring an action under 42 U.S.C. § 1983 against a State official

in her individual capacity to vindicate rights created by Title II of the ADA or section 504

of the Rehabilitation Act.”); Byerly v. Doe, No. 1:19-cv-00230-BLW, 2019 WL 4667670,

at *8 (D. Idaho Sept. 24, 2019) (holding that “unlike § 1983 claims, a Title II ADA claim

must—by statutory definition—be brought against the state or the state entity”). Counts III

and IV are therefore DISMISSED against the individual capacity defendants.

        Defendants assert the above analysis likewise applies to the State of Idaho, DHW

(including SWITC), and Ms. Newton in her official capacity. Defendants claim that

because Plaintiffs: (1) fail to allege what “treatment, support, and services” they were

excluded from; (2) fail to allege facts that reflect any purported discrimination occurred

solely by reason of their disabilities; and (3) fail to allege that Defendants acted with

deliberate indifference, their claims cannot withstand scrutiny. The Court disagrees.

        Plaintiffs have—albeit broadly—in fact identified “treatment, support, or

service[s]” they failed to receive. Not to put too fine a point on it, but that is what this entire



3
  Relying on Byerly, Plaintiffs assert that “to the extent Plaintiffs’ ADA and Rehabilitation Act claims are
asserted against individuals, such claims are treated as official capacity claims.” Dkt. 41, at 9. While that
reasoning does come out of the Byerly decision, it is inapplicable here as Plaintiffs’ did not sue the
individual capacity Defendants in their official capacities. The Court cannot simply convert the claims.


MEMORANDUM DECISION AND ORDER - 9
          Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 10 of 28




case is about: SWITC’s alleged failure to provide appropriate treatment, support, and

services to disabled individuals in various ways. The Court finds this sufficient to

overcome the relatively low burden established by Iqbal and Twombly. Discovery will flesh

out whether any actions were taken—or withheld—specifically on account of any

Plaintiff’s disability and/or whether any Defendant acted with deliberate indifference.

Count III and Count IV may proceed against Defendants State of Idaho, DHW (including

SWITC), and Ms. Newton in her official capacity.

       C. Count V – Idaho Human Rights Act

       In Count V, Plaintiffs allege the “Individual Capacity Defendants” violated the

Idaho Human Rights Act (“IHRA”). Defendants assert that Count V must be dismissed for

two reasons: 1) because the individual capacity defendants do not fall within the provisions

of the IHRA, and 2) because Plaintiffs failed to file a complaint with the Commission on

Human Rights—a condition precedent to filing suit.

       The Court need not address Defendants’ first reason for dismissal because the

second requires dismissal. Idaho law is clear: “A complaint must be filed with the

commission as a condition precedent to litigation.” Idaho Code § 67-5908 (2) (emphasis

added).

       Plaintiffs asserts that “failure to exhaust” is not a bar to a cognizable claim, but

rather an affirmative defense. The Court disagrees. As Defendants note, in making this

assertion, Plaintiffs relied on cases dealing with the Prison Litigation Reform Act and the

Freedom of Information Act—neither of which are applicable here.




MEMORANDUM DECISION AND ORDER - 10
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 11 of 28




        This Court, relying on the Idaho Supreme Court, has long held that the IHRA’s

exhaustion requirement is mandatory, not optional. See Wold v. El Centro Fin., Inc., No.

CV-08-264-S-BLW, 2009 WL 1738464, at *2 (D. Idaho June 17, 2009) (“exhaustion of

administrative remedies is a requirement to the filing of a claim under . . . the IHRA”);

McWilliams v. Latah Sanitation, Inc., 554 F. Supp. 2d 1165, 1184 (D. Idaho 2008)

(Plaintiff’s failure to file charge with the IHRA required dismissal of IHRA claim); Bryant

v. City of Blackfoot, 48 P.3d 636, 642 (Idaho 2002) (finding that the IHRA imposes a

procedural requirement of filing a complaint with the Idaho Human Rights Commission as

a condition precedent to filing a lawsuit under IHRA and that the failure to do so would

result in dismissal of claim).

        The Court sees no reason to depart from that analysis here.

        Plaintiffs put forth various “equitable” arguments for why they should be exempt

from Idaho Code Section 67-5908’s exhaustion requirement.4 None, however, sound in

caselaw or appear necessary in this case. Plaintiffs could have complied with the IHRA;

they simply did not. Accordingly, Count V must be DISMISSED.

        D. Counts VI – IX – Negligence per se

        Counts VI, VII, VIII, and IX are all couched as 42 U.S.C. § 1983 “negligence per

se claims” that rely on state and federal statutes to establish various duties of care.

Defendants assert that these claims may be viable state or federal claims, but not under the


4
  The Court wishes to specifically call out Plaintiffs’ argument that because Plaintiffs have diminished
capacity, they should not be required to “act upon the complexities of statutory construction or discern an
ostensible need for administrative review of discrimination . . . .” Dkt. 41, at 12. Plaintiffs are represented
by competent Counsel who do understand statutory requirements. The burden is on them, not their clients.



MEMORANDUM DECISION AND ORDER - 11
           Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 12 of 28




guise of § 1983. Plaintiffs counter that each of these claims is “grounded in specific sections

of the Medicaid Act,” that under the Blessing test5 Plaintiffs can establish that Medicaid

rights are individually enforceable rights, and that Defendants are “elevat[ing] form over

substance” in focusing on the titles of the claims rather than the underlying actions. Dkt.

41, at 26. The Court agrees in part with Plaintiffs, but nonetheless finds it appropriate to

dismiss these claims as written so that the correct form can be maintained.6

          The Ninth Circuit has expressly held “an agency regulation cannot create individual

rights enforceable through § 1983.” Save Our Valley v. Sound Transit, 335 F.3d 932, 935-

36 (9th Cir. 2003); Price v. City of Stockton, 390 F.3d 1105, 1112 n.6 (9th Cir. 2004) (“It

is now well settled that regulations alone cannot create rights enforceable through either

an implied right of action or Section 1983.” (Citations omitted)). The Court relies on that

reasoning here.

          Plaintiffs are welcome to plead these claims as federal violations of the Medicaid

Act—on any applicable state statute—but not generally under § 1983. Counts VI, VII, VIII,

and IX are DISMISSED.

          E. Counts X and XI – Negligence per se

          Counts X and XI are likewise Negligence per se claims, but were correctly brought

under two Idaho statutes relative to “vulnerable children” and “vulnerable adults.” Each is



5
    Blessing v. Freestone, 520 U.S. 329, 340, 117 S. Ct. 1353 (1997).
6
  Plaintiffs appear to recognize some editing may be necessary. “To the extent explicit reference in the
Amended Complaint should include the above cited U.S. Code sections of the Medicaid Act or revise the
labeling to strike reference to negligence, Plaintiffs respectfully request permission to amend the Amended
Complaint.” Dkt. 41, at 26.


MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 13 of 28




brought against the individual capacity defendants. In short, Plaintiffs claim that

Defendants engaged in abusive or other inhumane behavior and failed to report the same.

       Idaho Code § 16-1605(1)—vulnerable children—requires that any:

       person having reason to believe that a child under the age of eighteen (18)
       has been abused, abandoned or neglected or who observes the child being
       subjected to conditions or circumstances that would reasonably result in
       abuse, abandonment or neglect shall report or cause to be reported within
       twenty-four (24) hours such conditions or circumstances to the proper law
       enforcement agency or the department.

Idaho Code § 39-5303(1)—vulnerable adults—requires that any employee of a “state-

licensed or certified residential facility serving vulnerable adults . . . who has reasonable

cause to believe that a vulnerable adult is being or has been abused, neglected or exploited

shall immediately report such information to the commission.”

       Defendants assert Plaintiffs’ Amended Complaint fails to set forth sufficient facts

to support either claim and that “at the very least, the individual Defendants need to know

the specific abuse or occurrence that they are alleged to have failed to report in order to

defend themselves against this claim.” Dkt. 37, at 16.

       Plaintiffs point to two instances—detailed in the “General Allegations” section of

their Amended Complaint but not in either Claim X or XI—to support these claims.

       The first incident relates to actions taken by Defendant Jason Miller against Plaintiff

Nathan Benjamin. Miller purportedly “slammed Nathan’s nose into a counter causing

injury and bleeding,” threatened “to ‘kick [Nathan’s] f**king ass,’” and called him a

“f**kface.” Dkt. 7, ¶¶ 163-64. Plaintiffs contend that neither Miller, nor other SWITC staff

who witnessed each event, filed any report relative to the actions taken.



MEMORANDUM DECISION AND ORDER - 13
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 14 of 28




        The second example relates to deceased Plaintiff Drew Rinehart. Plaintiffs allege

that Rinehart died after Defendants Luper and Combs (and other unknown SWITC staff)

left him unattended and unobserved in bed for over 6 hours, despite a requirement for

observation checks every 30 minutes. Plaintiffs also claim that SWITC log sheets showed

observation checks had been conducted on the half hour, and that he had been administered

medication at 8:00 a.m., when in fact Rinehart had not been observed during such time or

provided such medication. The Coroner ruled the cause of Rinehart’s death was

asphyxiation. Dkt. 7, ¶¶ 119-20.

        Defendants assert that while these examples are included in the Amended Complaint

as factual background, they are not included in Plaintiffs’ actual claims. As a result,

Defendants claim these facts “cannot . . . be considered (much less assumed to be truthful).”

Dkt. 42, at 8. Defendants are incorrect as to their second assertion. At this stage, the Court

must accept as true all well-pleaded factual allegations. Iqbal, 556 U.S., at 663. Thus, the

Court assumes the veracity of Plaintiffs’ claims.

        As for incorporation—or the idea that Plaintiffs did not include the specific

instances above in the actual claims—the Court has written on this topic before.7 That said,



7
  As the Court has explained previously, under the principle of incorporation, allegations in one area of a
Complaint that support the individual causes of action (even if not specifically reiterated in a later cause of
action) are sufficient under Iqbal and Twombly. See Sagastume v. RG Transportation, Inc., No. 4:18-CV-
00361-DCN, 2019 WL 2218986, at *8 (D. Idaho May 21, 2019) (finding that while the plaintiff had not
stated a particular fact in a claim section of his complaint, this omission did not warrant dismissal of that
claim as those facts were stated earlier and the plaintiff had incorporated those paragraphs in the relevant
section). The Court would note, however, that in Sagastume, there was one plaintiff, one defendant, and six
causes of action stemming from a single underlying situation. In that case, it was apparent that the facts
listed in the background were associated with the claims. In this case, however, such is not as readily
apparent since there are seven named Plaintiffs asserting twenty causes of action against eleven named
Defendants. In short, while facts from the background of Plaintiffs’ Amended Complaint can be


MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 15 of 28




it is not clear that those facts (relative to Benjamin and Rinehart) were meant to be included

in these two negligence claims (as opposed to any other claims) and, even reading such

facts into these two claims, it is still difficult to ascertain the basic who, what, where, when,

and why necessary to put Defendants on notice of the claims against them. Plaintiffs state

that “certain plaintiffs” suffered harm, that “Defendants” behavior “constitute[d] abuse”,

and that “Defendants failed to properly report the maltreatment of certain Plaintiffs.” Dkt.

7, ¶¶ 250-252, 257-59. These generalized assertions are insufficient. It appears Plaintiffs

have some facts that may support such a claim—they simply need to state them within the

claims themselves and with more particularity.8 Defendants’ Motions to Dismiss Claims X

and XI are GRANTED.

        F. Count XII – Assault

        In Count XII, Plaintiffs claim that “Defendants[] caused Plaintiffs and Class

Members apprehension or fear of immediate harm or offensive contact through the

excessive and repeated use of coercion, threats, abuse, intimidation and neglect.” Dkt. 7, ¶

263. As above, this is insufficient to put Defendants on notice of who purportedly

committed any assault, when, how, and against which Plaintiff/s.

        “Assault is an unlawful threat or offer to do bodily harm or injury to another.” Miller

v. Idaho State Patrol, 252 P.3d 1274, 1289 (Idaho 2011) (alteration omitted) (citation




“incorporated” in later claims, it would be helpful if Plaintiffs took the time to specify which facts give rise
to the which claims—and vis-à-vis which Plaintiffs and which Defendants.
8
  The pleading standards of Iqbal and Twombly do not require an all-inclusive or hyper-detailed list of facts
and conclusions. Discovery will flesh out these issues. Nonetheless, there must be enough in Plaintiffs’
Amended Complaint to apprise Defendants of the people and actions at issue for each Count.


MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 16 of 28




omitted). Idaho Civil Jury Instruction 4.30 properly states the elements of civil assault as

follows:

       The plaintiff has the burden of proving each of the following propositions:
       1. The defendant acted intending to cause harmful or offensive contact with
       the person of the plaintiff or a third person, or an immediate fear of such
       contact; and
       2. As a result, the plaintiff feared that such contact was imminent.

       In their Amended Complaint, Plaintiffs fail to allege any facts that comport with the

above definitions. Now, in their briefing for the instant motions, Plaintiffs point to the DRI

report and allegations that an unknown and unidentified SWITC staff member told a

resident to shut up while raising his fist and that an unknown staff member told a resident

“you get involved with staff, you’re going to get hurt. That’s how it ends.” See Dkt. 41 at

16 (citing Dkt. 7-1 at 8, 19-20). These “facts,” however, are not a part of Plaintiffs’

Amended Complaint, nor do they put any particular defendant on notice of what they

purportedly did. If Plaintiffs wish to save this claim, more details are necessary.

Defendants’ Motions to Dismiss Count XII are GRANTED.

       G. Count XIII – Battery

       In Count XIII, Plaintiffs assert that “Defendants intentionally caused harmful or

offensive contact with the person of Plaintiffs and Class Members or anything worn or held

by or closely connected with them, without consent or privilege.” Dkt. 7, at ¶ 269.

       “Civil battery consists of an intentional, unpermitted contact upon the person of

another which is either unlawful, harmful or offensive.” Neal v. Neal, 873 P.2d 871, 876

(Idaho 1994) (citation omitted).




MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 17 of 28




       Besides the formulistic recitation of the elements of a claim for battery and

generalized statements, Plaintiffs offer little to alert Defendants to any specific instances

of battery. Similar to their assault claim, Plaintiffs appear to have facts that could support

a claim for battery, however, they have not actually included those facts in this cause of

action. Accordingly, as before, if Plaintiffs wish to save this claim, more details are

necessary. Defendants’ Motions to Dismiss Count XIII are GRANTED.

       H. Count XV – Intentional Infliction of Emotional Distress

       Plaintiffs bring Count XV against the individual capacity Defendants alleging—

again, in the abstract without any specific instances cited—that Defendants’ conduct was

intentional and reckless and caused Plaintiffs distress. Dkt. 7, ¶¶ 281-83.

       As before, while there are instances outlined in Plaintiffs’ Amended Complaint that

at this stage may support a claim for intentional infliction of emotional distress, Plaintiffs

must actually plead those facts. Plaintiffs do a good job of outlining those instances in their

briefing on the current motion; they must do the same in their Amended Complaint.

       Again, to some degree, this is merely a restructuring of the Amended Complaint—

organizing the facts and arguments so Defendants can ascertain what Plaintiffs are accusing

them of. While it may seem like a formality, the Court does not see this as elevating form

over substance—as Plaintiffs assert—but meeting the requisite, threshold requirements

under Iqbal and Twombly so that Defendants can properly defend themselves. The Court

is not looking for every detail, but enough to know approximate circumstances outlining

which Defendant/s allegedly injured which Plaintiff/s.




MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 18 of 28




       On that note, Plaintiffs’ Counsel asserts that many of the Plaintiffs in this case are

disabled, even non-verbal, and that Defendants’ continuing allegations of insufficient

pleadings are “effectively exploiting Plaintiffs disabilities.” Dkt. 41, at 16. As previously

mentioned, Plaintiffs are represented by competent counsel and the deficiencies the Court

has outlined today have more to do with the structure and drafting of the Amended

Complaint than with Plaintiffs’ individual abilities. The Court is sympathetic to Plaintiffs’

abilities, but there is no exploitation in requiring their counsel to comply with the Federal

Rules of Civil Procedure. Vague hypothetical causes of action are not appropriate. If

information is difficult to come by, so be it. But Plaintiffs must still include what details

they presently have—and in the proper form—to comply with applicable pleading

standards. If they do not have the details now, amendment might have to wait until

discovery fleshes those issue out. At that point, Plaintiffs are more than welcome to file a

Motion to Amend.

       Accordingly, Defendants’ Motions to Dismiss Claim XV are GRANTED. As with

all other claims dismissed by the Court thus far, leave to amend will be given.

       I. Count XVI – Misrepresentation

       Count XVI alleges that Defendants are liable for misrepresentation through their

silence, claiming that they had an obligation to disclose the falsities of SWITC’s Mission

Statement. Said another way, Plaintiffs claim Defendants made false and misleading

representations because they claimed to provide certain services—as outlined in SWITC’s

mission statement—but failed to actually do so.




MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 19 of 28




       In order to prove misrepresentation or fraud, a plaintiff must prove the following

elements: (1) a statement of fact; (2) its falsity; (3) its materiality; (4) the speaker’s

knowledge of its falsity; (5) the speaker’s intent to induce reliance; (6) the hearer’s

ignorance of its falsity; (7) reliance by the hearer; (8) the hearer’s right to rely thereon; (9)

consequent and proximate injury. Humphries v. Becker, 366 P.3d 1088, 1096 (Idaho 2016).

Defendants argue that a company or organizations’ mission statement is not a statement of

fact upon which a reasonable person could rely on as “truth” and, therefore, Plaintiffs

cannot rely upon it to support a claim of misrepresentation/fraud. Caselaw supports this

assertion. See e.g., Posluns v. Educ. Mgmt. Corp., LLC, No. 4:10-CV-01294 SWW, 2010

WL 5346886, at *7 (E.D. Ark. Dec. 21, 2010), aff'd, 436 F. App’x 724 (8th Cir. 2011)

(“[M]ission Statement are not statements of fact sufficient to constitute misrepresentations

. . . .”). However, such is not a given. In each case, the Court must, nonetheless, analyze

the appropriate factors to determine whether misrepresentation has actually occurred. See

Sibley v. St. Albans Sch., 134 A.3d 789, 813 (D.C. 2016) (analyzing the appropriate

misrepresentation factors and then determining the mission statement in question was

truthful and that no reasonable juror would rely on the mission statement as a guarantee).

       Thus, the Court cannot say at this point that simply because the statement at issue is

a mission statement it cannot form the basis of a claim for misrepresentation.

       That said, Plaintiffs wholly fail to allege any specific facts supporting the conclusory

contention that Defendants knew the mission statement was false or intended to induce

reliance on the same, if and/or how Plaintiffs “relied” on the mission statement, and the

nexus between the mission statement and any proximate injury—all requisite elements in


MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 20 of 28




a claim for misrepresentation.

       The Court will, therefore, GRANT Defendants’ Motions to Dismiss Claim XVI but

allow Plaintiffs an opportunity to amend Count XVI to better comply with Federal Rules

of Civil Procedure 8 and 9.

       J. Counts XII, XIII, XV, and XVI – Immunity

       Rather than addressing immunity in the applicable individual claims above, the

Court does so collectively here.

       Defendants and Joining Defendants assert that the individual capacity Defendants

are entitled to immunity under the Idaho Tort Claims Act (“ITCA”) for Plaintiffs’ assault,

battery, emotional distress, and misrepresentation claims.

       Plaintiffs argue that Defendants have brought this motion too early because

immunity is an affirmative defense and not one of the enumerated bases for dismissal under

Rule 12(b)(6). Further, Plaintiffs point out that immunity is only available if a defendant

acts without malice or criminal intent and that while they have pleaded such in their

Amended Complaint, the Court cannot really rule on this until the Summary Judgment

stage after discovery is complete. Defendants do not disagree with Plaintiffs that immunity

is an affirmative defense, but argue that because it is so clear from the face of the complaint

that immunity applies, the Court should grant their request now. The Court disagrees.

       At this stage, the Court does not know whether Defendants acted with malice or

criminal intent, but must take Plaintiffs’ allegations at face value. Thus, immunity is not a

given. That said, the Court has already determined that each of the underlying ITCA claims

at issue here must be dismissed and re-plead with sufficient facts to put Defendants on


MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 21 of 28




notice. Thus, the Court really is not in a position to make a determination on immunity

until Plaintiffs file their Second Amended Complaint. Even then, however, the Court would

be reluctant to entertain any “immunity” motion until after discovery has been conducted.

For these reasons, the Court DENIES Defendants’ immunity arguments at this time.

       K. Count XVII – Negligent Misrepresentation

       Defendants move to dismiss Plaintiffs’ Claim of Negligent Misrepresentation,

noting that the Idaho Supreme Court has strictly and narrowly confined the tort of negligent

misrepresentation to professional relationships involving an accountant. Duffin v. Idaho

Crop. Imp. Ass’n, 895 P.2d 1195, 1203 (Idaho 1995). Plaintiffs do not contest the request.

Dkt. 41, at 29 n. 21. Accordingly, Claim XVII is DISMISSED without leave to amend.

       L. Count XVIII – Consumer Fraud and Deceptive Trade Practices

       Plaintiffs’ XVIII claim is based, once again, on SWITC’s mission statement and

their belief that Defendants violated the Idaho Consumer Protection Act (“ICPA”) because

their “practices were misleading, false and deceptive to consumers of the SWITC

programs.” Dkt. 7, ¶ 314.

       The purpose of the ICPA is to protect consumers from unfair and deceptive

practices. Doble v. Interstate Amusements, Inc., 372 P.3d 362, 364 (Idaho 2016) (citation

omitted). The ICPA provides that “‘(a)ny person who purchases or leases goods or services

and thereby suffers any ascertainable loss of money or property, real or personal, as a result

of the use or employment by another person of a method, act or practice declared unlawful

by ... (the) act,’ may file an action for damages.” Haskin v. Glass, 640 P.2d 1186, 1189

(Idaho Ct. App. 1982) (citing Idaho Code § 48-608(1)). In order to have standing under the


MEMORANDUM DECISION AND ORDER - 21
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 22 of 28




ICPA, “the aggrieved party must have been in a contractual relationship with the party

alleged to have acted unfairly or deceptively.” Taylor v. McNichols, 243 P.3d 642, 662

(Idaho 2010) (citations omitted).

       Plaintiffs claim that Defendants displayed conduct prohibited by Idaho’s consumer

protection laws and that they—as “customers” of Defendants services—lost assets such as

“degraded coping skills, daily life skills[,] and related items.” Dkt. 41, at 24.

       This claim, however, is something of a stretch. First, it is difficult to say that

Plaintiffs “purchased or lease[d] goods or services” from any of the individual capacity

Defendants. If anything, Plaintiffs “purchased” something from the State of Idaho or

maybe SWITC, but not from any individual Defendant. Second, by failing to allege that

Plaintiffs had a contractual relationship with the Defendants, Plaintiffs fail to demonstrate

standing under the ICPA. Simply put, there is no contractual relationship between

individuals who resided at SWITC and individuals who are employed there. Third,

Plaintiffs do not identify any actionable wrongdoing on the part of the individual capacity

defendants or outline any ascertainable loss of money or property.

       These deficiencies warrant dismissal of this claim. Defendants Motions are,

therefore, GRANTED as to Claim XVIII.

       M. Count XIX – Wrongful Death

       Plaintiffs’ wrongful death claim is brought against Defendants Combs, Luper,

Newton, and other unknown persons. Dkt. 7, at 52. This claim relates to Plaintiff Rinehart

and is brought by the personal representative of his estate—and sister—Jamie Foruria.




MEMORANDUM DECISION AND ORDER - 22
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 23 of 28




       Defendants argue this claim must be dismissed because Foruria lacks standing to

bring such a claim under Idaho’s wrongful death statute.

       Idaho’s wrongful death statute outlines that “When the death of a person is caused

by the wrongful act or neglect of another, his or her heirs or personal representatives on

their behalf may maintain an action for damages against the person causing the death[.]”

Idaho Code § 5-311.

       The crux of the parties’ disagreement here is the interplay and interpretation of the

words “heirs or person representatives on their behalf.” Defendants allege that even though

Foruria is the personal representative of Rinehart’s estate, because Plaintiffs have not stated

that she is an heir or personal representative of one of Rinehart’s heirs, she doesn’t enjoy

standing under Idaho Code Section 5-311. Defendants assert the personal representative

requirement is only satisfied when a personal representative of an heir brings the claim (not

the personal representative of the estate). Thus, in Defendants estimation, “their” refers

back to the heirs and, accordingly, the statue allows for “heirs or the person representative

on their (the heirs) behalf” to bring a wrongful death claim.

       In response, Plaintiffs interpret the personal representative clause as relating to the

decedent, not the heirs, and argue Foruria has standing as the personal representative of

Rinehart’s estate. The statue would, therefore, allow “heirs or the personal representative

on their (the descendant’s) behalf” to bring a wrongful death claim.

       Additionally, because Reinhart’s mother and six siblings are living, Plaintiffs assert

they will substitute in anyone Defendants feel is necessary to comply with the statute and

Defendant’s “hyper-technical” arguments. Dkt. 41, at 31, n.23. Defendants reject this offer,


MEMORANDUM DECISION AND ORDER - 23
           Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 24 of 28




however, claiming they would suffer prejudice should the Court allow Plaintiffs to bring

in another Plaintiff at this stage. The Court is not convinced that is truly prejudicial, but

Defendants also state the statute of limitations has run on this claim which could prove to

be problematic. That said, the Court need not reach these ancillary arguments because it

finds Foruria does have standing to bring this claim.

          Put succinctly, the question before the Court is who “their” refers to in Idaho Code

Section 5-311 and, subsequently, who has standing to bring a wrongful death suit in Idaho.

          In 2001, Justice Eismann specifically addressed this conundrum in a concurrence in

the Idaho Supreme Court case of Hayward v. Valley Vista Care Corp., in which he

determined that:

          The personal representative can bring an action for wrongful death, and need
          not join the heirs as parties. “[A] personal representative . . . may sue in this
          capacity without joining the party for whose benefit the action is brought.”
          IDAHO R. CIV. P. 17(a). As personal representative, Alfred could bring an
          action to recover any claims the estate may have, and he could bring a
          wrongful death action to recover for Delbert’s death. There is no need to
          expressly allege that an action brought by the personal representative is
          prosecuted “on behalf of the estate” or “on behalf of the heirs.” Alfred’s
          capacity is that of personal representative, and in that capacity he could bring
          either a survival action (if Idaho recognized such action) or a wrongful death
          action.

33 P.3d 816, 827 (2001).9


9
    Justice Eismann also specifically noted that:

          The statute is ambiguous as to whether the phrase “personal representatives” means the
          personal representatives of the decedent or the personal representatives of the heirs. The
          statute could be read to have “personal representatives” refer to the personal representatives
          of the heirs. That argument would be based upon the fact that a decedent usually has only
          one personal representative. Thus, the reference to “personal representatives” (plural) must
          refer to the personal representatives of more than one person, and “heirs” is the only plural
          noun to which the phrase could refer. Later in the statute, however, the phrase “personal
          representatives” clearly refers to the personal representatives (plural) of a single decedent.


MEMORANDUM DECISION AND ORDER - 24
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 25 of 28




        A year later, the Idaho Court of appeals likewise determined that they would

“construe I.C. § 5–311(1) to use ‘personal representative’ to mean the personal

representative of the decedent, not of the heirs. Thus, an action may be maintained for

wrongful death of a person by the decedent’s heirs or the decedent’s personal representative

on behalf of the heirs.” Hagy v. State, 51 P.3d 432, 437 (Ct. App. 2002) (emphasis in

original).

        This is a bit of a nuanced topic. In Farm Bureau Mut. Ins. Co. of Idaho v. Eisenman,

the Idaho Supreme Court explained that a descendant’s estate (or the personal

representative of the estate) cannot independently bring a wrongful death claim because

the estate steps into the shoes of the decedent and can only bring claims (on the decedent’s

behalf) that were valid during the decedent’s life. 286 P.3d 185, 189-90 (Idaho 2012). Thus,

the Idaho Supreme Court reasoned that as a result, an estate is not “legally entitled to

recover damages for the decedents wrongful death” because that cause of action is “entirely

new” and “distinct from any action the decedent may have brought on her own behalf, prior

to her death.” Id.




        The statute states, “If any other person is responsible for any such wrongful act or neglect,
        the action may also be maintained against such other person, or in case of his or her death,
        his or her personal representatives.” If “personal representatives” were read to mean the
        personal representatives of the “heirs” of the decedent, it would transform Idaho Code §
        5–311 into a form of survival action. That reading would provide that an heir’s claim for
        wrongful death would survive the heir’s death and could be brought by the heir’s personal
        representative. There is nothing indicating that Idaho Code § 5–311 was intended by the
        legislature to be in part a survival statute. Therefore, the phrase “personal representatives”
        should be read as referring to the personal representatives of the decedent.

33 P.3d 816 at 827, n.5.



MEMORANDUM DECISION AND ORDER - 25
        Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 26 of 28




       After explaining this dichotomy however, the Supreme Court reiterated that even

though an estate (or personal representative of an estate) could not pursue a wrongful death

claim for the benefit of the estate, an “estate may pursue a wrongful death claim on behalf

of the Heirs” because “the personal representative’s role in the context of wrongful death

actions is only ‘as trustee for the heirs.’” Id. citing Whitley v. Spokane & I. Ry. Co., 132 P.

121, 126 (1913), aff’d sub nom. Spokane & I.E.R. Co. v. Whitley, 237 U.S. 487 (1915).

       Thus, upon review, it is clear that two person/s can bring a claim for wrongful death

under Idaho Code Section 5-311: (1) the decedent’s heir/s, or (2) the decedent’s personal

representative on behalf of the heirs. Accordingly, the Court finds that Foruria does have

standing to bring Claim XIX on behalf of Rinehart’s heirs (and independent of whether she

actually is an heir or not).

       Defendants’ Motions to Dismiss as to Claim XIX are, therefore, DENIED.

       N. B.B.’s Claims

       Finally, Defendants contend that all of the claims asserted by B.B. should be

dismissed because he fails to allege any facts against any Defendant to put them on notice

of his claims. Plaintiffs explain that B.B.—while 13 years old—functions at the level of a

15-month-old and is nonverbal. As a result, he cannot express what happened to him at

SWITC, but his mother has tried “to explain . . . what she observed and experienced with

respect to B.B.’s treatment at SWITC.” Dkt. 41, at 31. In their reply, Defendants retreat

slightly from their position, but reaffirm that even if B.B. is nonverbal, it is “insufficient

for [B.B.’s mother] to allege that ‘someone’ at SWITC committed the acts she alleges.”

Dkt. 42, at 15. Because she has failed to identify “dates or the offending individuals . . .


MEMORANDUM DECISION AND ORDER - 26
       Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 27 of 28




[Defendants are not] on notice of the pending claims.” Id.

       Difficult as it may be, the Court must agree. Until B.B.—or his mother—can put

forth some, even minimal, details relative to any cause of action, his claims must be

dismissed.

       O. Luke Brisbane

       Defendants claim that Plaintiffs have named Luke Brisbane as a defendant in this

case, but that the only “Luke” served was a person by the name of Luke Gushwa. Dkt. 26.

Plaintiffs explain that an individual they originally thought was named Luke Brisbane is

actually named Luke Gushwa.

       At oral argument, Defendants represented that they would not oppose Plaintiffs

substituting the correct “Luke” in this case. Accordingly, Plaintiffs may substitute in Luke

Gushwa when they filed their Second Amended Complaint.

                                        V. ORDER

   1. Defendants’ Motion to Dismiss (Dkt. 37) is GRANTED in PART and DENIED in

       PART as outlined above. Defendants’ motion is granted in that Claims II, III and

       IV (as to the individual capacity defendants), V, VI, VII, VIII, IX, X, XI, XII, XIII,

       XV, XVI, XVII, and XVIII are dismissed. Defendants’ Motion is denied in that

       Count III and Count IV may proceed against Defendants State of Idaho, DHW

       (including SWITC), and Ms. Newton in her official capacity, and Count XIX may

       proceed as pleaded.

   2. Joining Defendants’ Motion to Dismiss (Dkt. 38) is GRANTED in PART and

       DENIED in PART in like manner.


MEMORANDUM DECISION AND ORDER - 27
         Case 1:19-cv-00211-DCN Document 49 Filed 04/20/20 Page 28 of 28




     3. Pursuant to Ninth Circuit caselaw, the Court will grant Plaintiffs an opportunity to

        cure the deficiencies outlined above. Plaintiffs shall have 60 days from the date of

        this order to file a Second Amended Complaint.10


                                                            DATED: April 20, 2020


                                                            _________________________
                                                            David C. Nye
                                                            Chief U.S. District Court Judge




10
   Plaintiffs need not amend every claim. For example, the Court’s position on Claims II, III and IV (as to
individual capacity defendants), and V is fairly clear. These claims appear legally foreclosed; thus, it is
extremely unlikely that Plaintiffs could remedy the Court’s concerns. Other claims (Claims VI – IX, XII,
and XIII for example) are easier to remedy as the deficiencies are not legal, but factual. That said, Plaintiffs
may proceed with their case as they see fit. The Court simply advises Plaintiffs to take the time necessary
to accurately plead and sufficient support each claim they wish to bring.



MEMORANDUM DECISION AND ORDER - 28
